—Judgment, Supreme Court, New York County (Charles Ramos, J.), entered May 9, 2000, which, after a nonjury trial, awarded plaintiff, in this action to recover a real estate brokerage commission, the principal sum of $75,000, unanimously affirmed, without costs.
The trial court correctly determined that there was no definite agreement or contract between the parties (see Cobble Hill Nursing Home v Henry & Warren Corp., 74 NY2d 475, 482; Cooper Sq. Realty v A.R.S. Mgt., 181 AD2d 551) but that plaintiff was entitled to recover on a quantum meruit basis. Plaintiffs recovery was properly reduced in light of representations made by plaintiff as to the air conditioning requirements of the prospective tenant, which representations were in mate*262rial respects inaccurate and damaging to defendant landlord. Finally, the trial court properly denied plaintiffs application to admit into evidence a letter from plaintiff to a second broker. Although the letter was proffered to show that defendant had been accurately apprised of the prospective tenant’s air conditioning requirements and of the commission to be paid plaintiff for procuring a tenant for the subject premises, there was no evidence that the letter had been received by defendant or that the second broker had actual or apparent authority to act as defendant’s agent (see Hallock v State of New York, 64 NY2d 224, 231; Fleet Credit Corp. v Cabin Serv. Co., 192 AD2d 421, 424).
We have examined defendant’s contentions on its cross appeal and find them unavailing. Concur — Nardelli, J. P., Williams, Tom, Mazzarelli and Marlow, JJ.